Title: To Thomas Jefferson from William Short, 15 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philadelphia July 15—08
                  
                  Your second favor (July 13) is just recieved, & I am extremely happy to be freed by the present determination, from the apprehensions of the schooner—It is one of my real misfortunes to be so bad a mariner & to have such need of a good & easy vessel. It had a serious influence on my return to America, & kept me a long time in France beyond the time I had fixed.
                  I observe that you would prefer that an earlier passage should occur than your next Packet—& I should wish it also much, on account of the season. Besides wherever secrecy is an object there should be as little delay as possible. I am glad therefore that I anticipated as to Girards vessel by my letter of yesterday. I think it will be impossible that so good a means can present itself in any other way. I repeat that I do not know him & only heard accidentally that he wished for permission to send a vessel, on which I made no observation at the time.—If the Government have refused his permission, as it was said, & may not chuse to make the overture to him, perhaps it might be arranged in this way—to allow me to propose to him to renew his application, & to say that I will sollicit it on the condition of his letting me be accomodated—or to authorize me, under the idea of my carrying despatches or duplicates of despatches, for greater security, to arrange with some owner of vessels here to take me out, & to recieve a permission with that view—As it is known that I wish to return to France, this would pass off without suspicion—Or the Secretary might be considered as the bearer of the despatches, if you prefer it, & my passage might be admitted as a favor—In some such way Girards vessel might be obtained or some other equally good—& this would be certainly better than waiting for the next, to sail in six weeks.
                  What you say of Cutting, makes it so little probable that he would go, that it had better not be mentioned to him. I would prefer on every account a Secretary of the politics you mention & will offer it to no other than a Republican. I know however no one that would be likely to answer. It would be best I think to take him from the middle or eastern States, & particularly if he were connected with or known to some member of the Senate. If you, or Mr Madison, know any such, I will thank you to mention him.—If there were a probability of finding one among the Americans in France, perhaps it would be best to take him there on account of the secrecy desired—Who is Lt. Lewis? Would he be a suitable person & would he be likely to desire it? He would pass easily from hence as a messenger in the eyes of the public & excite of course no suspicion.—I will certainly take a Polygraph with me & use it—But I know from experience that a great deal of time is consumed by the minister in indispensables which a Secretary could do as well & better, & which leave less leisure & less faculty to attend to the important part of his business—I know also that unless he be a person of entire confidence & worthy of it, he may do harm. The allowance formerly to the Secretary was about 1300. dolls.—is it the same at present?—He will of course be entitled to the table of the Minister—How is it as to travelling expences? I have not understood from you whether this mission is to be considered as a special one & of course the travelling at public expence or how. I suppose that some principle was fixed with Monroe when he went. It would be best to have it ascertained & some such letter or instruction given me on the subject of charges, as you wrote when Sec. of State, I should imagine.—
                  I infer from your letter that my personal interview will not be thought necessary, & if it can be dispensed with, it will be a means the more of avoiding suspicion. If I could recieve your instructions & sail from hence say in the beginning of August, I do not see a possibility of suspicion, & I could wish it if possible as my affairs being principally here, I could be arranging them until the last moment. I send inclosed a letter which I will ask the favor of you to forward to Mr Skipwith, or in any other way—It is merely to announce my intention of returning by the first occasion—& of course there is not the most distant intimation as to the cause of its taking place at present. If you think it would be best even not to give this notice there, the letter may be retained—Accept the invariable sentiments & best wishes of your friend & servant
                  
                     W: Short
                     
                  
               